Exhibit 10.34

LOGO [g144864ex10_34pg001.jpg]

November 20th 2010

Mr. Robert W. Massie

824 Lusted Lane,

Batavia, Illinois 60510

Dear Robert,

We are pleased to offer you a position as Chief Sales Officer in Grade M7 with
the following terms and conditions, your employment to be effective upon the
date of your commencing services with iGATE Technologies Inc, a subsidiary of
iGATE Corporation (hereafter referred to as “iGATE or “Company”“), on completion
of background checks. You may note, this offer is valid until November 23rd 2010
for acceptance. The offer stands automatically withdrawn after this date unless
based on mutual consent the date is extended in writing by iGATE.

1. DUTIES. You shall use your best energies and abilities on a full-time basis
to perform the employment duties assigned to you from time to time and also
shall comply with all rules, regulations and procedures of the Company. You are
employed on an at-will basis and your performance will be reviewed as per the
Company’s performance management review policy. During your employment you shall
not directly or indirectly usurp any corporate opportunities or otherwise engage
in any conduct adverse to the best interests of the Company. Also, you are
instructed not to divulge any confidential information of, or violate any
agreement with, your prior employers or their clients. Your services would be
transferable to any of our global locations based on business needs.

2. COMPENSATION. Employee’s annual base salary and other compensation as of the
date of this Agreement are as set forth on Attachment A hereto. Said wages and
compensation are subject to being reviewed and modified by the Company. The
Company shall be entitled to withhold from any payments to Employee pursuant to
the provisions of this Agreement any amounts required by any applicable taxing
or other authority, or any amounts loaned to the Employee by the Company.

3. BENEFITS. Employee is eligible for the standard Company benefits which may be
modified by the Company.

4. POLICIES AND PRACTICES. Employee agrees to abide by all Company rules,
regulations, policies, practices and procedures which the Company may amend from
time to time.

5. TERMINATION. Employment with Company is on an “at will” basis. However,
either party may terminate this association by giving three (3) months notice or
on payment of salary in



--------------------------------------------------------------------------------

lieu of the same. However, in the event of any discrepancy or untrue information
found in your application form or resume, willful neglect of your duties, breach
of trust, gross indiscipline or any other serious dereliction of duties that may
be prejudicial to the interests of the company, the company has the discretion
to terminate your services forthwith or with such notice as it deems fit and
without any notice pay whatsoever. In case you leave the Company within one year
of joining all expenses incurred by the Company on relocation and settlement
expenses shall be reimbursed by you to the Company.

6. REPORTS. You will provide Company with any reports that are deemed necessary,
including periodic summaries of your work-related activities and
accomplishments.

7. BACKGROUND CHECK. All documents submitted by you to the Company with
reference to the above are subject to verification by the Company or an agency
appointed by the Company at any time during your employment with the Company.
You hereby specifically authorize the Company or any external agency appointed
by the Company to verify your educational and employment antecedents, your
conduct and conduct any other back ground checks prior to your joining the
Company or thereafter. You expected to extend your full cooperation during such
verification. This Offer of Appointment is subject to you clearing the
Background Check as conducted by the Company or any third party agency on behalf
of the Company. In the event you fail to cooperate or clear the Background
Check, your employment may be terminated by the Company forthwith and without
any liability to the Company.

8. AGREEMENT NOT TO COMPETE. In order to protect the business interest and
goodwill of the Company with respect to Customers and accounts of Company, and
to protect Trade Secrets and Confidential Information as those terms are defined
in Attachment B, Employee covenants and agrees that for the entire period of
time that this Agreement remains in effect, and for a period of one (1) year
after termination of Employee’s employment for any reason, Employee will not:

(a) directly or indirectly contact any Customer of the Company for the purpose
of soliciting such Customer to purchase, lease or license a product or service
that is the same as, similar to, or in competition with those products and/or
services made, rendered, offered or under development by the Company;

(b) directly or indirectly employ, or knowingly permit any company or business
directly or indirectly controlled by the Employee to employ any person who is
employed by the Company at any time during the term of this Agreement, or in any
manner facilitate the leaving of any such person from his or her employment with
the Company;

(c) directly or indirectly interfere with or attempt to disrupt the
relationship, contractual or otherwise, between the Company and any of its
employees or solicit, induce, or attempt to induce employees of the Company to
terminate employment with the Company and become self-employed or employed with
others in the same or similar business or any product line or service provided
by Company; or

(d) directly or indirectly engage in any activity or business as a consultant,
independent contractor, agent, employee, officer, partner, director or
otherwise, alone or in association with

 

- 2 -



--------------------------------------------------------------------------------

any other person, corporation or other entity, in any Competing Business
operating within the United States or any other country where the Employee has
worked and/or conducted business for the Company within the six (6) months
period prior to the termination of Employee’s employment. Competing Business”
shall mean any individual, corporation, partnership, business or other entity
which operates or attempts to operate a business which provides, designs,
develops, markets, engages in, invests in, produces or sells any products,
services, or businesses which are the same or similar to those produced,
marketed, invested in or sold by the Company

Customer” shall mean any individual, corporation, partnership, business or other
entity, whether for-profit or not-for-profit (i) whose existence and business is
known to Employee as a result of Employee’s access to the Company’s business
information, Confidential Information, customer lists or customer account
information; (ii) that is a business entity or individual with whom the Company
has contracted or negotiated during the one (1) year period preceding the
termination of Employee’s employment; or (iii) who is or becomes a prospective
client, customer or acquisition candidate of the Company during the period of
Employee’s employment.

9. NONDISCLOSURE AND NONUSE OF CONFIDENTIAL INFORMATION. The Employee covenants
and agrees during Employee’s employment or any time after the termination of
such employment, not to communicate or divulge to any person, firm, corporation
or business entity, either directly or indirectly, and to hold in strict
confidence for the benefit of the Company, all Confidential Information except
that Employee may disclose such Confidential Information to persons, firms or
corporations who need to know such Information during the course and within the
scope of Employee’s employment. Employee will not use any Confidential
Information for any purpose or for Employee’s personal benefit other than in the
course and within the scope of Employee’s employment. Employee agrees to sign
and abide by the terms and conditions of the Company’s Confidential Information
and Intellectual Property Protection Agreement, a copy of which is attached
hereto as Attachment B and incorporated as though fully set forth herein.

10. CHOICE OF LAW, JURISDICTION AND VENUE. The parties agree that this Agreement
shall be deemed to have been made and entered into in Alameda County, California
and that the law of the Commonwealth of California shall govern this Agreement,
without regard to conflict of laws principles. Jurisdiction and venue is
exclusively limited in any proceeding by the Company or Employee to enforce
their rights hereunder to any court or arbitrator geographically located in
Alameda County, California. The Employee hereby waives any objections to the
jurisdiction and venue of the courts in or for Alameda County, California,
including any objection to personal jurisdiction, venue, and/or forum
non-convenient, in any proceeding by the Company to enforce its rights hereunder
filed in or for Alameda County, California. Employee agrees not to object to any
petition filed by the Company to remove an action filed by Employee from a forum
or court not located in Alameda County, California.

11. ENTIRE AGREEMENT. This Agreement represents the entire agreement of the
parties and it supersedes all prior statements, discussions and understandings
and may be amended only by a writing signed by both parties.

This agreement shall come into effect upon your commencing services at iGATE. We
look forward to a long and beneficial relationship.

 

- 3 -



--------------------------------------------------------------------------------

Sincerely   Agreed to and Accepted with the Intent to be Legally Bound /s/
Srinivas Kandula   Srinivas Kandula  

/s/ Robert W. Massie

Global Head – Human Resources   (Signature)

 

- 4 -



--------------------------------------------------------------------------------

ATTACHMENT A

 

1.    Position:    Chief Sales Officer 2.    Grade:    M7 3.    Location:   
Chicago, IL 4.    Reporting to:    Chief Executive Officer 5.   
Annual Base Salary:    $300,000.00 USD per annum ($12,500.00 USD) per
semi-monthly pay cycle, i.e. 24 pay cycles in a year) 6.    Sales Bonus: You
will be eligible to earn up to 60% of your annual base salary ($180,000.00 USD)
as sales bonus per annum on achieving your performance goals. The performance
goals for sales bonus payout will be set forth by your manager. The bonus payout
is governed by the sales bonus policy in the Company. During the first year of
your employment with iGATE, 50% of bonus i.e., $90,000 USD is guaranteed as
bonus against the overall eligibility of $180,000 USD. The payout cycle of this
$90,000 USD will be as indicated below:

   a.    $45,000 USD will be paid upon completion of 6 months of employment and
the remaining $45,000 USD upon completion of 12 months of employment with iGATE.
   b.    Any sales bonus earned beyond the guaranteed sum will also be released
on completion of 12 months 7    Benefits: Employee is eligible for standard
company benefits in the same manner as other employees of iGATE.

 

 

BY:  

/s/ Srinivas Kandula

    BY:  

/s/ Robert W. Massie

  iGATE       Robert W. Massie DATE:   November 20th 2010     DATE:  

12/31/2010



--------------------------------------------------------------------------------

ATTACHMENT B

CONFIDENTIAL INFORMATION AND INTELLECTUAL PROPERTY PROTECTION AGREEMENT

This Agreement is made and entered into to be effective as of the date set forth
below, by and between iGATE Technologies Inc, a subsidiary of iGATE Corporation,
a US company, (hereinafter referred to as “iGATE” or “Company”) and the
undersigned employee, Robert W. Massie, (hereinafter called “Employee”).

WITNESSETH:

WHEREAS, Employee has been or will be employed by the Company in a capacity such
that, in the performance of Employee’s duties, Employee may acquire Confidential
Information or Trade Secrets (as those terms are defined below) relating to the
Company’s business (or that of its joint ventures, affiliated companies or its
clients) and Employee may develop copyrightable works, inventions or
improvements relating to the Company’s products and business (or that of its
affiliated companies or joint ventures); and

WHEREAS, it is the understanding between the Company and Employee that the
Company shall have certain rights in such Confidential Information, Trade
Secrets, copyrightable works, inventions and improvements;

NOW, THEREFORE, in consideration of the Company’s agreement to employ Employee
and the fees paid to Employee by the Company during Employee’s employment by the
Company, Employee agrees as follows:

Employee hereby acknowledges and agrees that each of the copyrightable works
authored by Employee (including, without limitation, all software and related
documentation and all web site designs), alone or with others, during Employee’s
employment by the Company shall be deemed to have been to be works prepared by
Employee within the scope of Employee’s employment by the Company and, as such,
shall be deemed to be “works made for hire” under the United States copyright
laws from the inception of creation of such works. In the event that any of such
works shall be deemed by a court of competent jurisdiction not to be a “work
made for hire,” this Agreement shall operate as an irrevocable assignment by
Employee to the Company of all right, title and interest in and to such works,
including, without limitation, all worldwide copyright interests therein, in
perpetuity. The fact that such copyrightable works are created by Employee
outside of the Company’s facilities or other than during Employee’s working
hours with the Company shall not diminish the Company’s rights with respect to
such works which otherwise fall within this paragraph. Employee agrees to
execute and deliver to the Company such further instruments or documents as may
be requested by the Company in order to effectuate the purposes of this
paragraph 1.

Employee shall promptly and fully disclose to the Company all inventions or
improvements made or conceived by Employee, solely or with others, during
Employee’s employment by the Company and, where the subject matter of such
inventions or improvements results from or is suggested by any work which
Employee may do for or on behalf of the Company or relates in any way to the
Company’s products or business (or that of its affiliated companies or joint



--------------------------------------------------------------------------------

ventures), the Company shall have all rights to such inventions and
improvements, whether they are patentable or not. The fact that such inventions
and improvements are made or conceived by Employee outside of the Company’s
facilities or other than during Employee’s working hours with the Company shall
not diminish the Company’s, rights with respect to such inventions or
improvements which otherwise fall within this paragraph 2.

The Company shall have no rights pursuant to this Agreement in any invention of
Employee made during the term of Employee’s employment by the Company if such
invention has not arisen out of or by reason of Employee’s work with the Company
or does not relate to the products, business or operations of the Company or of
its affiliated companies or joint ventures, although Employee shall nonetheless
inform the Company of any such invention.

At the request of the Company, either during or after termination of Employee’s
employment by the Company, Employee shall execute or join in executing all
papers or documents required for the filing of patent applications in the United
States and such foreign countries as the Company may elect, and Employee shall
assign all such patent applications to the Company or its nominee, and shall
provide the Company or its agents or attorneys with all reasonable assistance in
the preparation and prosecution of patent applications, drawings, specifications
and the like, all at the expense of the Company, and shall do all that may be
necessary to establish, protect and maintain the rights of the Company or its
nominee in the inventions, patent applications and Letters Patent in accordance
with the spirit of this Agreement.

Employee shall treat as confidential all Trade Secrets and Confidential
Information belonging to the Company (or information belonging to third parties
to which the Company shall owe an obligation of secrecy) which is disclosed to
Employee, which Employee may acquire or develop or which Employee may observe in
the course of Employee’s employment by the Company and which at the time of
disclosure is not previously known by Employee and not known or used by others
in the trade generally, and Employee shall not disclose, publish or otherwise
use, either during or after termination of Employee’s employment by the Company,
any such Trade Secrets or Confidential Information without the prior written
consent of the Company. As used in this Agreement, “Confidential Information”
means the whole or any portion or phase of any data or information relating to
the Company’s services, products, processes or techniques relating to its
business or that of any of the Company’s, customers, clients, whether or not
copyrighted, patented or patentable. As used in this Agreement, “Trade Secret”
means any useful process, machine or other device or composition of matter which
is new and which is being used or studied by the Company and is not described in
a patent or described in any literature already published and distributed
externally by the Company; the source code or algorithms of any software
developed or owned by the Company; any formula, plan, tool, machine, process or
method employed by the Company, whether patentable or not, which is not
generally known to others; business plans and marketing concepts of the Company;
marketing or sales information of the Company; financial information or
projections regarding the Company or potential acquisition candidates of the
Company; financial, pricing and/or credit information regarding clients or
vendors of the Company; a listing of names, addresses or telephone numbers of
customers or clients of the Company; internal corporate policies and procedures
of the Company; and any other information falling under the definition of a
“Trade Secret” pursuant to the Uniform Trade Secrets Act (or, if applicable, the
version thereof adopted by California).

 

- 7 -



--------------------------------------------------------------------------------

Upon termination of employment with Company for any reason, Employee shall
promptly deliver to Company the originals and copies of all correspondence,
drawings, manuals, computer related or generated information, letters, notes,
notebooks, reports, prospect lists, customer lists, flow charts, programs,
proposals, and any documents concerning Company’s business, Customers or
suppliers and, without limiting the foregoing, will promptly deliver to Company
any and all other documents or materials containing or constituting Confidential
Information or Trade Secrets. Employee agrees to maintain the integrity of all
stored computer information and agrees not to alter, damage or destroy said
computer information before returning it to Company.

Employee shall keep and maintain adequate and current written records of all
Trade Secrets and Confidential Information made by Employee (solely or jointly
with others) during the term of employment (“Records”). The Records may be in
the form of notes, sketches, drawings, flow charts, electronic data or
recordings, laboratory notebooks and any other format. The Records will be
available to and remain the sole property of the Company at all times. Employee
shall not remove such Records from the Company’s place of business except as
expressly permitted by the Company.

This Agreement shall in no way alter, or be construed to alter, the terms and
conditions of any Employment Agreement entered into by Employee with the
Company. The Company may utilize any portion of Employee’s Employment Agreement
to enforce the terms and conditions set forth herein and remedy any violation of
this Agreement. The Company has the exclusive right to assign this Agreement.

The parties agree that this Agreement shall be deemed to have been made and
entered into in Alameda County, California and that the Law of the Commonwealth
of California shall govern this Agreement, without regard to conflict of laws
principles. Jurisdiction and venue is exclusively limited in any proceeding by
the Company or Employee to enforce their rights hereunder to any court
geographically located in Alameda County, California. The Employee hereby waives
any objections to the jurisdiction and venue of the courts in or for Alameda
County, California, including any objection to personal jurisdiction, venue,
and/or forum non-convenient, in any proceeding by the Company to enforce its
rights hereunder filed in or for Alameda County, California. Employee agrees not
to object to any petition filed by the Company to remove an action filed by
Employee from a forum or court not located in Alameda County, California.

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ AND FULLY UNDERSTAND ALL OF THE
PROVISIONS OF THIS AGREEMENT AND THAT I AM VOLUNTARILY ENTERING INTO THIS
AGREEMENT. I UNDERSTAND THAT I AM REQUIRED TO SIGN THIS AGREEMENT AS A CONDITION
OF MY EMPLOYMENT.

 

EMPLOYEE:

      /s/ Robert W. Massie

Signature

Date:  

    12/31/2010

 

- 8 -